McKee, J.
I concur.To the lateral and subjacent support which adjoining lands receive from each other the coterminous owners of such lands are entitled, subject, however, to the right of each to make excavations on his own land for construction. But the coterminous owner who exercises this right is bound by law to notify the owner of the adjacent land of his intention to excavate; he is also bound to take such precautions as will sustain the land of the other, and to use care and skill in excavating so as to prevent injury being done to the support of the adjacent land. More than that is not required of him; he is not bound to prop up a building on the adjacent land which the owner has built near the dividing line. A man who has built adjoining his neighbor’s land ought to foresee the probable use by his neighbor of the adjoining land, and by convention with his neighbor, or by a different arrangement of his house, secure himself against future interruption. “ This,” says the Supreme Court of Massachusetts, in Thurston v. Hancock, 12 Mass. 220, “ seems to be the result of the cases anciently settled in England upon the subject of nuisance, or interruption of privilege and easements, and it seems to be as much the dictate of common sense and sound reason as of legal authority.” (See also Panton v. Holland, 17 Johns. 92; Radeliff v. Mayor, 4 Comst. 201; McGuire v. Grant, 1 Dutch. 362.)
This common-law doctrine has not been changed by section 832 of the Civil Code. By its terms the section limits the right of the coterminous owner to the lateral support which his land receives from the adjacent land. The section is, therefore, nothing more than a statutory form of expression of the rule that had been, previous to. the adoption of the Code, judicially declared to be the law.